Citation Nr: 0827596	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  07-35 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to June 19, 2007 for 
the grant of service connection for bilateral hearing loss, 
including on the basis of clear and unmistakable error (CUE) 
in prior rating decisions. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1952 to July 
1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 decision by the RO in Newark, 
New Jersey, which granted service connection at a 40 percent 
rating for hearing loss, effective June 19, 2007 and granted 
service connection for tinnitus at a 10 percent rating, 
effective June 19, 2007.

A videoconference hearing was held before the undersigned in 
March 2008.  A transcript of the hearing has been associated 
with the claims folder.

The veteran has submitted a statement withdrawing his appeal 
for an earlier effective date for service connection for 
tinnitus.  38 C.F.R. § 20.204 (2007).

This appeal was remanded to the RO via VA's Appeals 
Management Center (AMC) in April 2008 in order to consider 
the veteran's argument that the October 1954 and August 1971 
decisions of the RO contained CUE.  This was accomplished in 
April 2008, and as the decision has remained unfavorable to 
the veteran, his appeal has now been returned to the Board 
for further review. 

In August 2008, the Board granted a motion to advance this 
case on its docket.


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing 
loss was denied in an October 1954 rating decision; the 
veteran did not submit a notice of disagreement within one 
year of notice thereof.  

2.  The veteran's July 1971 request to reopen the claim for 
service connection for bilateral hearing loss was not 
accompanied by any additional evidence, and was denied in an 
unappealed August 1971 RO decision on the basis that new and 
material evidence was not submitted.  

3.  The October 1954 rating decision and the August 1971 RO 
decision did not contain an outcome determinative error.  

4.  The veteran's request to reopen his previously denied 
claim for service connection for bilateral hearing loss was 
first received on June 19, 2007.  


CONCLUSIONS OF LAW

1.  The October 1954 rating decision which denied entitlement 
to service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2007). 

2.  Neither the October 1954 rating decision nor the August 
1971 decision contains clear and unmistakable error.  
38 C.F.R. § 3.105(a).  

3.  The June 19, 2007 date of receipt of the veteran's claim 
for service connection for bilateral hearing loss is the 
earliest possible effective date for service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(q)(1)(ii) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court), has held that the VCAA does not apply to motions for 
clear and unmistakable error in prior Board decisions.  
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  The 
Court has clarified that its holding in Livesay also applies 
to claims of CUE in decisions of a VA regional office.  
Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements  
Id.  There has been no allegation of prejudice in this case.

Background

The record shows that entitlement to service connection for 
bilateral hearing loss was initially denied by the RO in an 
October 1954 rating decision.  

The evidence of record consisted of the veteran's service 
treatment records and the report of an October 1954 VA 
hearing examination.  The October 1954 rating decision noted 
that the veteran was found to have hearing loss on the 
entrance examination.  The audiological readings obtained at 
that time showed a 40 percent disability under Extension 8 of 
the Schedule for Rating Disabilities, also known as the 1945 
rating schedule.  The rating decision noted that the veteran 
had undergone treatment for otosclerosis during service, but 
that he continued to have a 40 percent hearing defect under 
Extension 8 of the 1945 rating schedule when he was separated 
from service (as documented on the VA examination).  The RO 
concluded, therefore, that the veteran's pre-existing hearing 
loss was not aggravated during service, and that service 
connection was not warranted.  

The veteran was notified of the October 1954 rating decision 
in a letter dated that same month.  This letter contained the 
veteran's appellate rights.  However, there is no 
correspondence or evidence of other communication from the 
veteran indicating he wished to appeal the October 1954 
rating decision.  

The veteran submitted a new claim for service connection for 
bilateral hearing loss in July 1971.  In August 1971, he was 
notified by the RO that his claim had previously been denied 
in October 1954, because the evidence did not disclose any 
aggravation of his preexisting hearing condition during 
service.  As he had not submitted any additional substantive 
evidence in support of his current claim, the veteran was 
informed that the original disallowance was continued.  

The veteran's most recent request to reopen his claim for 
bilateral hearing loss was received on June 19, 2007.  
Additional evidence, which included the report of a July 2007 
VA examination and a July 2007 letter from a private doctor, 
contained no opinions as to whether the veteran's hearing 
loss was aggravated during service.  

The September 2007 rating decision which granted entitlement 
to service connection for bilateral hearing loss states that 
the grant was based on the fact that although the veteran 
suffered from defective hearing upon entrance into active 
service, the service treatment records showed that he was 
exposed to considerable noise during service.  The decision 
further noted that the veteran was using a hearing aid in his 
left ear upon separation from service, which had not been the 
case at service entrance.  The RO, therefore, found that the 
veteran's hearing loss was aggravated by his combat noise 
exposure while on active duty in Korea.  

The July 2007 VA examination was used to evaluate the current 
degree of hearing loss but was not discussed in the context 
of service connection.  The July 2007 letter from the private 
doctor was not mentioned.  This rating decision did not 
discuss a new and material evidence analysis prior to the 
reopening of the veteran's claim and the grant of service 
connection.  The effective date for service connection 
assigned by the September 2007 rating decision was June 19, 
2007.  

Analysis

The veteran contends that he is entitled to an effective date 
prior to June 19, 2007 for the grant of service connection 
for bilateral hearing loss.  Basically, he argues that the 
evidence used in the September 2007 rating decision to grant 
service connection for bilateral hearing loss is the same 
evidence that was used to deny his claim in the October 1954 
rating decision and the August 1971 rating decision that 
declined to reopen his claim for service connection.  He 
believes that if this evidence was sufficient to grant 
service connection in September 2007, then it should have 
been sufficient to do so in October 1954 or August 1971.  

The effective date for direct service connection is the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, it will be the date of 
receipt of claim, or date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i).  However, the effective date of a claim 
received after a final disallowance is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).  

Because the veteran did not initiate a timely appeal of the 
October 1954 or August 1971 rating decisions, they are final 
absent CUE.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  If 
CUE is found in a previous decision, the effective date from 
which benefits would have been payable, if the correct 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.400(k) (2007).

The Court has set forth a three-pronged test for finding 
clear and unmistakable error.  First, either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Second, the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made,".  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  The Federal Circuit 
has elaborated that the error must have been outcome 
determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999).

As an initial step a claimant asserting clear and 
unmistakable error must specify the error.  It is not enough 
to merely assert that there was clear and unmistakable error, 
to make broad-brush allegations of such error, or to assert 
that the evidence was improperly weighed and evaluated.  
Rather, the claim must be raised with some degree of 
specificity.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

October 1954 Rating Decision

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002) (formerly 
38 U.S.C.A. § 2310; Veterans' Regulation No. 1(a), part 1, 
par. 1(a) (Ex. Order No. 6156 June 6, 1933); Act July 13, 
1943); 38 C.F.R. § 3.303(a) (2007). 

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111 
(West 2002) (formerly 38 U.S.C.A. § 2312).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.306(a) (2007). 

In order to determine whether or not there was an increase in 
disability during service, the Court has determined that it 
is permissible to, using the rating schedule, determine the 
degree of disability at the time of entrance into service and 
compare it to the degree of disability at the time of 
discharge from service.  Verdon v. Brown, 8 Vet. App. 529, 
537 (1996); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  
The Court based this determination on 38 C.F.R. § 4.22 
(2007), which states that in order to evaluate a disability 
held to have been aggravated by service, the degree of 
disability upon entrance into active service must be 
subtracted from the degree of disability at the time of 
evaluation.  This was also required at the time of the 
October 1954 rating decision.  See 38 C.F.R. § 3.159 (1949).  

The Board has reviewed the veteran's service medical records, 
as well as Extension 8 of the 1945 rating schedule.  The 
service medical records clearly document that the veteran was 
found to have bilateral hearing loss on the October 1952 
entrance examination.  Under Extension 8 of the rating 
schedule the audiological evaluation obtained as part of the 
entrance examination would have resulted in a 40 percent 
disability rating.  The audiological evaluation obtained as 
part of the October 1954 VA examination, when applied to 
Extension 8, also would have warranted a 40 percent 
evaluation.  The same evaluation results when the March 1954 
audiological evaluation finding are matched against Extension 
8 of the 1945 rating schedule.  

The October 1954 rating decision's conclusion that there had 
been no aggravation was consistent with the laws and 
regulations and facts as they then existed.  It cannot be 
said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made.  

Although the September 2007 rating decision used the same 
evidence to determine there had been aggravation of the pre-
existing hearing loss, this merely shows that evidence was 
weighed differently in September 2007 than it had been in 
October 1954.  CUE involves more than a disagreement as to 
how the facts were weighed or evaluated.  Willsey v. Peake, 
No. 2007-7095 (Fed. Cir. Aug. 11, 2008).

The service treatment records document the veteran's report 
of exposure to considerable noise while in Korea.  The 
veteran served in the infantry and the 2007 rating decision 
found this noise exposure to have been incurred in combat.  
Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002) 
(formerly 38 U.S.C. § 726).  

Not withstanding these provisions, competent evidence of a 
current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

At the time of its 1954 decision, the RO did not have any 
specific evidence that the veteran had engaged in combat in 
Korea.  There is no indication that the veteran reported 
participation in combat, and the clinical records did not 
report participation in combat.  Hence it was not error for 
the RO to have not discussed the predecessor to § 1154(b).  
Further, because the RO found no aggravation or increase in 
the pre-existing disability, the provisions of § 1154(b) 
would not have lead to a grant of service connection.

Therefore, as there is no evidence that the facts were 
applied inaccurately, that the incorrect laws and regulations 
were used, or that the percentage evaluations used by the 
rating schedule were incorrect, then there is no clear and 
unmistakable error.  

August 1971 Decision

Although the definition of new and material evidence has 
undergone some changes since 1971, the laws and regulations 
used to reopen previously denied claims were essentially the 
same in 1971 as the current provisions.  These state that a 
veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 C.F.R. § 3.156 (1970).  This 
regulation did not contain a definition of new and material 
evidence. 

New evidence is currently defined as existing evidence not 
previously submitted to the VA, and material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

However, in this case the veteran's claim for clear and 
unmistakable error in the August 1971 decision would fail 
under any definition of new and material evidence.  This is 
because the veteran did not submit any additional evidence in 
support of his claim to reopen.  Furthermore, there was no 
additional evidence received since the October 1954 rating 
decision.  Therefore, the August 1971 rating decision could 
only find that as no additional evidence had been submitted, 
the original allowance must be continued, and the Board finds 
that this decision does not contain clear and unmistakable 
error.  

It has not been contended that there was a timely notice 
appeal of the 1954 or 1971 decisions.  There is also no 
contention or evidence that the veteran submitted a claim to 
reopen prior to June 19, 2007.  Inasmuch as there has been no 
showing of CUE in the 1954 or 1971 decisions, there is no 
basis for an effective date for service connection prior to 
June 19, 2007.  38 C.F.R. § 3.3400(o).








							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an effective date prior to June 19, 2007 for 
the grant of service connection for bilateral hearing loss, 
including on the basis of clear and unmistakable error (CUE) 
in prior rating decisions, is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


